Citation Nr: 0911454	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for partial small 
bowel obstruction, with abdominal adhesions, status post 
exploratory laparotomy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the Veteran's 40 
percent rating. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in February 2009 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the file. 


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's partial small bowel 
obstruction has been manifested by a continuing cycle of 
diarrhea and constipation, with frequent flare-ups involving 
abdominal cramping, vomiting, weight loss, and 
malnourishment, which require on average at least two 
hospitalizations per year.

2.  There is no evidence of anemia, liver abscess, or other 
serious complication. 


CONCLUSION OF LAW

The criteria for a 60 percent rating for partial small bowel 
obstruction, with abdominal adhesions, status post 
exploratory laparotomy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.114, Diagnostic Code 7399-7328 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2005, the agency of 
original jurisdiction (AOJ) provided notice to the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for an increased rating, indicating that he must 
show that his disability had increased in severity.  This 
notice included information and evidence that VA would seek 
to provide and information and evidence that the Veteran was 
expected to provide.  

The Veteran was not further notified about the process by 
which disability ratings are established.  Regardless, in his 
February 2006 notice of disagreement and his September 2006 
substantive appeal (VA Form 9), the Veteran specifically 
referenced the rating criteria applicable to his claim and 
described how his symptoms fell in line with the 60 percent 
rating.  He further testified before the undersigned in 
February 2009 as to how his disability affects his daily life 
and employment.  Therefore, although the Veteran has not 
received proper notice under the law, he has evidenced actual 
knowledge of how to substantiate his claim, which is the 
underlying purpose of the notice law.  There can be no 
harmful error found in this instance.  The Veteran has not 
been precluded from participating effectively in the 
processing of his claim and the insufficient notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled.



Disability Evaluations

The Veteran seeks a higher disability evaluation for his 
service-connected small bowel obstruction.  Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for partial small bowel 
obstruction by rating decision in September 2003.  The 
Veteran's claim for an increased evaluation was received in 
October 2005.  This disability is not listed in the schedule.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).  According to the policy in the 
schedule, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 
2 digits will be selected from that part of the schedule most 
closely identifying the part of the body involved, and the 
last 2 digits will be "99."  38 C.F.R. § 4.27 (2008).  For 
example, Diagnostic Code 7399 is used to identify unlisted 
digestive system disabilities.  Here, a 40 percent evaluation 
was assigned under the rating criteria for resection of the 
small intestine, located at 38 C.F.R. § 4.114, DC 7328 
(2008), which was found to be analogous to the Veteran's 
small bowel disability.  Thus, in this case, the Veteran's 
disability is identified by DC 7399-7328.

As the RO aptly pointed out upon granting service connection 
in 2003, the Veteran has many overlapping digestive system 
diagnoses to account for his current symptomatology.  
Further, the RO astutely recognized that those symptoms 
cannot be separated out from each other.  Service connection 
was ultimately granted because of similar symptoms in 
service.  Therefore, although the record variously ascribes 
the Veteran's ongoing symptoms to multiple diagnoses, because 
it is medically impossible to determine where the service-
connected disability starts and ends, the entire 
constellation of symptoms will be considered here.  Those 
symptoms are fully described in the clinical records, as well 
as in the Veteran's written and oral testimony before the 
undersigned.  

Consistently, the Veteran is on a continuing cycle of 
diarrhea and constipation.  When a flare-up occurs, he 
additionally experiences severe abdominal cramping and 
recurrent vomiting.  These symptoms require hospitalization 
to overcome.  Hospitalizations in October 2005 and April 2006 
were similar to this symptom presentation.  Also, at each, 
the Veteran was found to be chronically ill-looking and 
underweight.  He was malnourished at a moderate level and 
required intravenous nourishment and a nasogastric feeding 
tube to stabilize.  

The Veteran credibly testified that such flare-ups requiring 
hospitalization occur at least a couple times per year.  They 
come on without notice, and they do not appear to be tied to 
any specific kind of food or activity.  He reported feeling 
weak all of the time, no matter how much he ate.  

In between the aforementioned hospitalizations, the Veteran 
underwent a VA examination.  The January 2006 report is of 
record and notes that the Veteran had not lost weight since 
1989 and has remained in the 124 to 125 pound range.  This 
contradicts the available clinical records, which show him to 
hover around 118 pounds, with fluctuating weight.  Although 
the examiner noted that the Veteran had been hospitalized one 
or two times each year for the prior 8 or 9 years, with three 
to four additional flare-ups per year that last for a few 
days at a time, he did not find this to be limiting the 
Veteran in his activities.  The Board disagrees. 

Under the rating criteria currently used for the Veteran's 
service-connected disability, the next higher, and maximum, 
rating of 60 percent is warranted for marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss.  38 C.F.R. § 4.114, 
DC 7328. 

The Veteran's symptoms more nearly approximate those 
contemplated by this higher rating category.  The evidence 
shows that on average, the Veteran must be admitted to the 
hospital due to his flare-ups, because he is malnourished.  
His weight fluctuates between 118 pounds to 130 pounds, 
depending on whether he is able to maintain his own 
nutritional requirements.  His body mass index (BMI) is 
consistently noted to be lower than healthy levels.  These 
symptoms have resulted in a significant limitation of his 
daily activities during flare-ups and significant impairment 
of his health.  The 60 percent rating is warranted. 

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Particularly, it has considered whether a higher rating is 
warranted under DC 7323 for ulcerative colitis, a condition 
which has similar manifestations (cramping, vomiting, and 
diarrhea) though affects a different portion of the digestive 
system.  Under that criteria, the only rating higher than 60 
percent is the maximum 100 percent.  That is warranted when 
the condition is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, DC 7323 
(2008). 

Upon review, the evidence does not indicate that the 
Veteran's disability picture more nearly approximates the 
level of symptoms in this category.  His intermittent 
malnutrition when noted has been characterized as moderate.   
He has never been diagnosed with anemia.  Nor has he had 
serious complications of the liver or other major organs.  
Thus, his disability does not meet the criteria for the 100 
percent rating under that code.  It is more appropriately 
rated at 60 percent under DC 7328.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), which applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  The disability 
at issue has required hospitalizations; however, such 
impairment is recognized by the 60 percent schedular rating, 
which speaks to severe impairment of health.  Thus, referral 
for extraschedular consideration is inappropriate. 

As a final matter, the Veteran's level of disability has 
remained relatively stable throughout the appeal.  Therefore, 
staged ratings under Hart v. Mansfield, supra, are not 
required.  In short, the evidence supports a 60 percent 
rating, and no higher, for the Veteran's service-connected 
disability.  

ORDER

Entitlement to a 60 percent rating for partial small bowel 
obstruction, with abdominal adhesions, status post 
exploratory laparotomy, is granted, subject to regulations 
applicable to the payment of monetary benefits.

____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


